Citation Nr: 1448268	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of perforated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1942 to December 1945 and from September 1950 to May 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Board remanded the appeal for additional development.  In a May 2013 decision, the Board reopened the claim of service connection for nosebleeds and remanded the reopened claim for additional development.  In December 2013 the Board again remanded the reopened claim to cure a procedural deficiency.  In April 2014, the Board recharacterized the issue on appeal to comport with the facts of the case and again remanded the claim for further development.  


FINDING OF FACT

The Veteran's residuals of perforated nasal septum preexisted service and were not aggravated beyond the course of their natural progression therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of perforated nasal septum have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A letter dated in October 2007 satisfied the duty to notify provisions.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted and opinion was obtained in May 2014.  The examiner's opinion described the etiological history and severity of the Veteran's disability in sufficient detail so that the Board's decision is an informed one.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a chronic nasal disability that was aggravated during service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity during service.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2014).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

On entrance examination in April 1942 the summary of defects included a deviated nasal septum with mild obstruction.  In May 1942, there is a notation of chronic rhinitis, perforated septum, and surgery two months earlier [prior to service].  In September 1943, the Veteran had nasal, mucosal material.  On separation examination in December 1945, history included a nasal growth with treatment in June 1942 and in October 1943.  A perforation of the nasal septum with crusting was described as existing prior to service. 

For the second period of service the service treatment records show that, on entrance examination in August 1950, there was no interval history about the nasal septum perforation.  In March 1952, the Veteran complained of nosebleeds (epistaxis).  It was noted that 10 years earlier the Veteran had a submucous resection of the nasal septum.  The pertinent finding was perforation of the nasal septum with crusting, which explained the nasal bleeding.  No nasal abnormality was noted on separation examination in May 1952. 

The private medical records show that in November 1972 there was a large septal perforation.  In May 1992, history included two nose surgeries.  In April 1998, the diagnosis was septal perforation.  There was a nasal obstruction, crusting, and dry mucous.  In April 2000, the Veteran was told to use a saline spray to decrease nasal crusting.  In August 2001, the pertinent findings were distortion of the nasal septum, drying of the nasal mucosa, and mucosal redness.  In February 2004, the nasal mucosa was pale with dry, crusted mucoid secretions and a septal perforation with surgical changes.  In September 2004, history included a nasoseptal perforation with septoplasty. 

In a statement in December 2007, the Veteran stated that he had two nose surgeries before he entered the service and that in service during physical training he was hit hard across the bridge of his nose, which caused bleeding, and that he was taken to an aid station and then to the hospital. 

In a statement in February 2013, the Veteran stated that his nose problems became worse in service and that he has had to live with it ever since.  In a statement in January 2008, O.T., who served with the Veteran in basic training, recalled that during physical training the Veteran was hit hard in the nose and the Veteran was taken to an aid station and then to the hospital with a nosebleed. 

A VA examination was conducted by a physician in May 2014.  The examiner noted diagnoses of deviated nasal septum, nasal septal perforation, and rhinitis.  The Veteran reported that he had a failed repair of septal deviation prior to his first period of service, that he was hit hard in the nose during training in service in 1952 with substantial bleeding, and that he had occasional problems with nose bleeds since service, "maybe a couple times a year since he was struck in the face in 1952 and often they were difficult to stop, but he would take care of them on his own."  He continued to have problems with crusting, mainly on the right side, and he could not breathe through the left side.  He reported that his last nose bleed was in October 2013 following a motor vehicle accident in which he hit a garage; he did not believe he hit his nose at this time.  The Veteran denied other injuries to his nose since service.  On examination, there was an anterior septal perforation and crusting and prominent blood vessel in the anterior right nostril.  The left nostril had narrowed passage due to deviated septum but no crusting or prominent vessels.  

After reviewing the medical history of record, the examiner provided the following opinion:

The pre-existing conditions were the septal deviation that appeared to be repaired, perforated septum and chronic rhinitis.  These are all conditions he still has today (he has recurrent septal deviation seen in 1993).  The Veteran reports his septal deviation surgery prior to service did not go well, and his perforated septum seen 2 weeks into his active duty time is most likely due to his septal surgery and would have been an immediate consequence of his surgery most likely.  His surgical notes from prior to his service are not available.  The most common causes of septal perforation are septal surgery and rhinitis, of which Veteran had both.  He was diagnosed with chronic rhinitis on 5/14/1942, which by definition means this diagnosis predated his service time, as a condition is not chronic unless it has been present for at least 3 months and this is seen in the record 2 weeks into his active duty.

The Veteran was struck in the face in March 1952, but was seen 2 weeks later by [ear, nose and throat] and there was no septal deviation found.  His diagnosis that day was perforated nasal septum and crusting (which were old diagnoses).  He did have a nose bleed acutely on one day in March 1952, but this appears to have been acute and self-limited, as this note states he did not have a nose bleed for 2 weeks.  There is no indication in the records that the Veteran continued to have a recurrent problem with nosebleeds after this particular event until 1993.

Trauma to the nose can cause or worsen a septal deviation, but his exam on March 14, 1952 makes no mention of septal deviation, which was after he had trauma to his nose in the service.  Trauma will cause immediate deviation and this would not be delayed.  It is not until 1993 that it is seen that he again has a septal deviation.  It is seen that normal aging of cartilage can worsen septal deviation over time, and rhinitis is also seen to potentiate the obstruction caused by a deviated septum.  The Veteran could have also had other trauma to his nose that he does not recall [over all] the years between 1952 and 1993 when a deviation is seen again.  There is no indication that in service he had any worsening of his conditions caused by any event in service, but just had a continuation of his symptoms that predated his time in service.  The Veteran reports a worsening in his symptoms over time but that is the natural progression of his conditions as mentioned above.

It was only in 1993 that it is mentioned in the records that the Veteran had recurrent epistaxis.  This is over 40 years after his trauma in 1952 and not temporally related to his nose trauma in the service and no records show an ongoing problem with nose bleeds from 1952-1993.  He only had one nosebleed on one day in March 1952 and there is nothing showing a chronic condition of nosebleeds.  Nosebleeds are very common, with up to 60% of the general population experience[ing] nosebleeds at some point.  Most nose bleeds occur due to mucosal irritation or trauma.  The Veteran has rhinitis which causes mucosal hyperemia and friable tissue which can predispose to bleeding and make any bleeding from trauma more profuse.

OPINION:

With consideration of the above information, the Veteran's current nasal problems are less likely than not to represent an aggravation of his pre-existing nasal conditions, and is at least as likely as not to represent the natural progression of his pre-existing conditions of septal deviation, septal perforation, and chronic rhinitis.  The rationale is given above.

The evidence reflects that the Veteran is currently diagnosed as having deviated nasal septum, nasal septal perforation, and rhinitis.  

On entrance examination in April 1942 the Veteran was noted to have a deviated nasal septum with mild obstruction.  In May 1942, there is a notation of chronic rhinitis, perforated septum, and surgery two months earlier [prior to service].  The Board finds that deviated nasal septum, nasal septal perforation, and rhinitis were noted on entrance; the presumption of soundness does not attach; and the claim is one for service aggravation.  38 C.F.R. § 3.304(b). 

The evidence shows that the preexisting residuals of perforated nasal septum did not permanently increase in severity during service.  

During the first period of service the Veteran was seen with complaints related to the pre-existing rhinitis and nasal perforation.  The separation examination noted perforation of the nasal septum with crusting, which was described as existing prior to service.  There was no showing that the condition permanently increased in severity during this period of service.  

During the second period of service, the Veteran was struck in the nose and experienced nasal bleeding, however this was only documented on the day of the injury and no nasal abnormality was noted on separation examination in May 1952. 

The VA physician in May 2014 provided a thorough opinion that included a detailed history of the Veteran's nasal complaints during and after his periods of service.  She concluded that the Veteran's current nasal problems are less likely than not to represent an aggravation of his pre-existing nasal conditions and are at least as likely as not to represent the natural progression of his pre-existing conditions of septal deviation, septal perforation, and chronic rhinitis.  This opinion is uncontradicted in the record.

The Veteran contends that he has experienced nosebleeds since service that he attributes to the injury in 1952.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed nosebleeds.  Determining the etiology of the nosebleeds is not susceptible to lay observation; it requires medical knowledge or training that the Veteran does not have.  Jandreau, 492 F.3d at 1377-78.

The May 2014 VA examiner specifically found that the nosebleeds, which the Veteran described as occurring once or twice per year since 1952, were unrelated to the 1952 injury, which she noted caused acute and self-limited nasal bleeding that did not last beyond that day.  Instead, she stated that the occasional nosebleeds reported by the Veteran were likely a natural progression of his pre-existing rhinitis.  Again, this opinion is uncontradicted in the record.

The evidence does not establish a worsening of the underlying condition in service beyond any flare-up.  See Hunt, 1 Vet. App. at 297.  Thus, the presumption of aggravation does not attach as the Veteran has not met his burden to show an increase in severity of the preexisting deviated nasal septum, perforated nasal septum, and chronic rhinitis.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the preexisting residuals of perforated nasal septum did not increase in severity during service, they cannot be found to have been aggravated during service.

The preponderance of the evidence is against the claim of service connection for residuals of perforated nasal septum based on service aggravation; there is no doubt to be resolved; and service connection for residuals of perforated nasal septum is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of perforated nasal septum is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


